Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9, 11 and 13-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Signor (US 2007/0286704).  Signor discloses a kit of dual sided fasteners comprising a plurality of dual sided fastener members (Figs. 1-4 and 6) each having first and second sides opposite a middle disc (1, 6 and 8) each side with a fastener end (2) inclusive of a nail, tack and screw for insertion into a target object (16) and source object (18) including both ends which are the same (Figs. 1, 3 and 4) and ends which are different (Figs. 2 and 6) and, a fastener head attachment tools (Figs. 8 and 9) for aiding the insertion of the dual sided members comprising a hollow tube (11) attached to a head disk including a flathead disk (Fig. 8) for inserting the nail.  Wherein force is applied to insert the fastener end not covered by the tool into an object (picture frame) and the tool is removed to insert the once covered end into an object (wall) (p.[0046]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Signor as applied to claims 1-3 above, and further in view of Olson (US 2,182,568).  Signor discloses one of the fastener head attachment tools to include tool engaging hexagonal profile (Fig. 9) for inserting the screw fastener end into the object or source (Fig. 9) but does not disclose a Philips head disk.  Olson disclose a head disk (46, in Figs, 7 and 8) for inserting a screw fastener end (12) wherein the head disk includes a Philips head disk (50) in addition to a hexagonal profile (see Fig. 7).  At the time the invention was made, it would have been obvious for one of ordinary skill in the art to provide the head disk of Signor with a Philips head disk in addition to the hexagonal profile in order to enable the use of a Philips type driver in addition to a hex type driver providing greater versatility.


Response to Remarks
Applicant argues Signor does not disclose a head attachment member including a hollow tube attached to a head disc element for aiding in the insertion of a fastener end into the target object or the source object, wherein the fastener head attachment member covers the fastener end at either the first side or second side to receive a force applied thereon to insert the uncovered fastener end into the target object or source object, and wherein the fastener head attachment member is removed from the .


    PNG
    media_image1.png
    153
    729
    media_image1.png
    Greyscale



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071.  The examiner can normally be reached on M-F 8:30 - 7:00 eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FLEMMING SAETHER
Primary Examiner
Art Unit 3677



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677